DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “said” has been recited several times in lines 4 and 7. Correction is required. See MPEP  608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “muscle stimulating element configured to provide muscle stimulation” in claims 1, 4, 13 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 3, 7, 9, 14, 18 and 21 are objected to because of the following informalities:  “of one or more” is recommended to be replaced with -of said one or more-.  
Claims 16-17 are objected to because of the following informalities:  “The method” is recommended to be replaced with -The system-
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said one or more treatments to the skin tissue comprise at least one of the following: skin tightening, reducing distance between epidermis layer and the muscle layer, and fibroblast metabolism and/or collagen production in a skin layer above the muscle layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the originally filed specification on p. 5, lines 3-5  only discloses “Additionally, the RF energy 130 heats collagen fibers and stimulates fibroblast metabolism resulting in tightening of the skin 120 and an increase in new collagen production” and thus fails to provide support for activating the muscle stimulating element adapted to providing one or more treatments comprising “skin tightening” as claimed. 
Furthermore, the originally filed specification on p. 5, last 2 lines only discloses “Optionally, after applying fat reduction device 110 the distance between the muscles 150 and the epidermal layer 160 is reduced due to the exit of liquefied fat from the fat cells 210 of the adipose layer 140” and thus fails to provide support for activating the muscle stimulating element adapted to providing one of the following treatments comprising “reducing distance between epidermis layer and the muscle layer, and fibroblast metabolism and/or collagen production in a skin layer above the muscle layer” as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 17, “said activation pattern of [said EMS]” and “the treated person” lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, 13-19 and 21-23  and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole (US 2008/0195181) in view of Ron Edoute et al. (US 2010/0016850).
Regarding claims 1 and 13, Cole discloses a method and/or a system of treating a person's skin tissue (see abstract and [0009]), comprising: 
providing a skin tissue treatment apparatus 20 (figs. 1-2, “skin stimulator 20”, see [0163]) comprising: 
a muscle stimulating element (“circuit board for generating low-voltage waveform-shaped current impulses”, see figs. 4-5 and [0025]) configured to provide muscle stimulation to a muscle layer (“muscle stimulation”, see [0040]; and “stimulates the muscles”, see [0045]) located below the skin tissue (“underlying muscles below the epidermis”,  see [0046]) , 
a handheld applicator 22 (figs. 1-3, “hand-held unit 22” including probes 24A/24B, see [0026]) configured to be placed in vicinity of the skin tissue to deliver a muscle stimulation flow from said muscle stimulating element  to the muscle layer located below the skin tissue (“probes 24A & 24B extend from the hand-held unit 22 at an operative end of the housing 22 for delivering stimulating current to the skin” and “probes 24A & 24B are applied to the face in a gentle gliding manner, the stimulation signal rehabilitates the muscles, improves circulation, texture and tone”,  see [0026]); and 
providing a control board  (“potentiometer on the circuit board” having adjustment dial 21 “for user-adjustment of the output signal amplitude”, see figs. 1-2 and [0026]) configured and operable to activate the muscle stimulating element  according to one or more activation patterns (“signal amplitude”, see [0026]) adapted to provide said muscle stimulation flow to thereby provide one or more treatments to the skin tissue (“improves circulation, texture and tone”, see [0026])
Cole teaches that the muscle stimulation flow comprising electrical impulses provided to "reprogram" muscles to assure nearly original muscle shape and to support skin tissues with healthier blood circulation and more youthful firmness and to rehabilitate the muscles, improving circulation and improving texture, tone (see [0013]); but does not disclose that the muscle stimulation flow from said muscle stimulating element to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue. 
However,  Ron Edoute et al. teaches a similar method of increasing skin beautification at a region of a patient’s skin(see abstract), wherein the method provides a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide a muscle stimulation to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]), wherein the muscle stimulation comprising a muscle stimulation flow from said muscle stimulating element to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue (“activates the facial muscles to contract”, see [0151]; and “the muscles, they contract faster with more repetitions”, see [0152]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Cole such that the muscle stimulation flow from the muscle stimulating element to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue, as taught and suggested by Ron Edoute et al., for the purpose of providing beneficial contraction of  facial muscles which has immediate effect on the facial laxity and which also increases blood circulation and stimulates collagen regeneration to nourish the skin (see [0151]), thereby achieving a skin tightening and lifting, and even smoothening wrinkles (see [0150])
Regarding claims 2-6 and 14-17, Cole discloses  wherein said one or more treatments to the skin tissue comprise at least fibroblast metabolism and/or collagen production in a skin layer above the muscle layer (“produces proliferation of cells by fibroblasts' secretion of proteins such as collagen”, see [0048);  further comprising moving said handheld applicator (or the applicator is moved) over the skin tissue, thereby providing said muscle stimulation flow (“Delivering electrical impulses through the spherical probes (24A & 24B) using a gliding technique”, see Cole’s abstract; and “pressing gently and gliding toward”, see Cole’s [0040]) and causing the selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue (as taught by Ron Edoute et al.); wherein said handheld applicator comprises one or more heads 24A and 24B (figs 1-3) configured to contact the skin tissue during said one or more treatments ([0040]), wherein said one or more heads comprise one or more electrodes 14 (fig. 6) in electrical communication with said muscle stimulating element (“spherical electrode 14”, see [0035]); wherein said muscle stimulating element comprises an electrical pulse generator (“circuit board for generating low-voltage waveform-shaped current impulses”, see figs. 4-5 and [0025] and [0026]) configured to generate DC current (see [0027] and [0032]) having a value between +500 to -500 milliamperes (“output current to 2 mA, see [0033]) to provide electrical muscle stimulation signal (EMS) to the one or more muscles (“stimulates the muscles”, see [0045]) in the muscle layer located below the skin tissue (“underlying muscles below the epidermis”,  see [0046]), and wherein said one or more electrodes are configured to deliver the electrical muscle stimulation signal to the skin tissue (“delivering stimulation to the skin”, see abstract);  wherein said activation pattern of said EMS is user selectable (“user-adjustment of the output signal amplitude”, see fig. [0026]) and includes intensity (amplitude) or frequency (see claim 1 on p. 4), thereby enabling to optimize the one or more treatments for different users
Regarding claims 7-11, 18-19 and 21-23, Cole discloses  herein said control board is configured and operable to alternate polarity of the one or more electrodes (“reversing polarity on outputs J1 with respect to J2, e.g., positive and negative pulses”, see [0033]) to thereby provide said muscle stimulation flow and cause the selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue; wherein said control board is configured to alternately turn said muscle stimulating element on and off (“pulses”, “pulse duration” and “50% duty cycle”, see [0011]) to thereby provide said muscle stimulation flow and cause the selective contraction and expansion of the one or more muscles in the muscle layer located below the skin tissue; wherein said one or more electrodes comprise a plurality of electrodes 24A and 24b (each having a spherical electrode 14), the control board being configured to activate the plurality of electrodes in sequence (“circuit board generates a positive low-voltage square wave with 50% duty cycle and 60 ms pulse duration for approximately five cycles, then a negative square wave with 50% duty cycle for five cycles, which repeats”, see [0026]) to thereby provide said muscle stimulation flow and cause the selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue; further comprising pressing the handheld applicator  against the person's skin tissue by applying a positive pressure (“pressing gently and gliding”, see Cole’s [0040]) on the skin tissue by one or more heads 24A and 24B (figs 1-3) carried by the handheld applicator during the one or more treatments; wherein said one or more heads 24A and 24B (figs 1-3) are configured to apply the positive pressure by pushing pounding or manually pressure (“pressing gently and gliding”, see Cole’s [0040]).

Claims 1, 10-13 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Ron Edoute et al. 
Regarding claims 1 and 13, Altshuler et al. discloses a method and/or system of treating a person's skin tissue (see abstract), comprising:
providing a skin tissue treatment apparatus (fig. 4 and abstract) comprising:
a stimulating element configured to provide electrical stimulation  to the skin tissue (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation”, see [0070]); 
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the skin tissue to deliver an electrical stimulation flow (“electro-stimulation by AC/DC”, see [0070]) from said stimulating element (“suitable electrical stimulation source”, see [0070])  to the skin tissue; and 
providing a control board (“control unit”, see fig. 4 and [0054]) configured and operable to activate  the stimulating element according to one or more activation patterns adapted to provide said electrical stimulation flow to thereby provide one or more treatments to the skin tissue (“electric stimulation”, see [0076]).
Altshuler et al. teaches that the stimulating element configured to provide electrical stimulation (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose providing a muscle stimulation flow from the stimulating element to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue
However,  Ron Edoute et al. teaches a similar method of increasing skin beautification at a region of a patient’s skin(see abstract), wherein the method provides a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide a muscle stimulation to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]), wherein the muscle stimulation comprising a muscle stimulation flow from said muscle stimulating element to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue (“activates the facial muscles to contract”, see [0151]; and “the muscles, they contract faster with more repetitions”, see [0152]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al.  such that that the stimulating element configured to provide a muscle stimulation flow to cause selective contraction and expansion of one or more muscles in the muscle layer located below the skin tissue, as taught and suggested by Ron Edoute et al., for the purpose of providing beneficial contraction of  facial muscles which has immediate effect on the facial laxity and which also increases blood circulation and stimulates collagen regeneration to nourish the skin (see [0151]), thereby achieving a skin tightening and lifting, and even smoothening wrinkles (see [0150])
Regarding claims 10-12 and 22-24, Altshuler et al. teaches further comprising pressing the handheld applicator (“applicator may also include a massager, vibrator or other mechanical stimulation device”, see [0070]) against the person's skin tissue by applying a positive or a negative pressure on the skin tissue by one or more heads carried by the handheld applicator during the one or more treatments (“additional stimulating implement can be integrated into the applicator (see FIG. 8b)…The implement can be, for example, mechanical (knitting, rolling, or pulling action) or vacuum (negative/positive pressure in the treatment area)”, see [0076]); wherein said one or more heads are configured to apply the positive pressure by vibrating (“vibrator 5’, see fig. 8 and [0059]); further providing a vacuum source and wherein said one or more heads are configured to apply the negative pressure by suction (“vacuum (negative/positive pressure in the treatment area)”, see [0076]).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole/Ron Edoute et al. in view of Torbati (US 2007/0055154)
Regarding claim 20, Cole/Ron Edoute et al. does not disclose wherein said one or more electrodes comprise one or more bi-polar electrodes.  However, Torbati teaches a method and system for treatment of the skin (“reducing cellulite”, see abstract), wherein electrical stimulation of the muscles is applied by a plurality of electrodes  that are arranged around the treatment area, and wherein bipolar electrode placement may also be used, thereby requiring only one pair of electrodes to be used  (“bipolar electrode”, see [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Cole ‘s reference  such that the one or more electrodes comprise one or more bipolar electrodes,  as taught and suggested by Torbati, for the purpose of providing suitable bipolar energy source for the pair of electrodes which involves lower voltage and thus requiring less energy and can be targeted toward smaller treatment area such as facial skin and underlying tissues (see Cole’s [0009])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252  in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/907,252  in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No.  17/678,484  in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/685,839 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/685,839    in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,249 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/713,847 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713.847 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No.  17/718,992 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/718,992 in view of Cole, Altshuler et al., Ron Edoute et al. and/or Torbati teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingle et al. ’441 discloses  device and  method for treating tissue with application of energy with electrodes. Kleinsinger ‘018  teaches a device and method for treating cellulite and fatty masses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/
Primary Examiner, Art Unit 3785